Citation Nr: 1616787	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  15-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder.

3.  Entitlement to service connection for bilateral bunions.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for irritable bowel syndrome.

7.  Entitlement to service connection for acid reflux.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for sleep apnea.


REPRESENTATION

The Veteran is represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty for training from June 7, 1990 to August 10, 1990, and on active duty from June 13, 1991 to November 18, 1991.  The Veteran received an uncharacterized discharge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a claim for service connection for PTSD was previously denied in a 2010 rating decision.  As such, that claim has been recharacterized as listed on the cover page.  During the instant appeal, the Veteran has also claimed service connection for depression and high anxiety.  As those diagnoses have not been previously denied, those issues have been separated from the PTSD issue.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The claims other than tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred during his active duty.


CONCLUSIONS OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 
 
The Veteran essentially asserts that his current tinnitus was incurred during his active duty.  

The RO denied the Veteran's claim in the March 2014 rating decision, finding that the Veteran reported the onset of his of tinnitus was sometime in 1989, which is prior to his period of active duty.  The record does not include evidence dated prior to the Veteran's active duty, wherein he complained of or was treated for tinnitus.

The Veteran underwent an enlistment examination in December 1989.  A clinical evaluation did not reveal tinnitus and the Veteran denied ear trouble on the medical history report.

A review of the Veteran's DD Form 214 reveals that he achieved a Marksman Badge (Rifle) during his period of active duty.  This establishes that the Veteran was exposed to noise associated with small arms fire during his active duty.  However, the Veteran's service treatment records also demonstrate that he was provided fitted earplugs.  

A July 1991 treatment report shows that the Veteran endorsed a history of ringing in his right ear when being seen for dizziness; there was no discussion as to the timing of the onset of this ringing or the underlying cause.  The Veteran did not undergo an examination consequent to his discharge from active duty.

The evidence of record includes a current diagnosis of tinnitus.  Thus, the question becomes whether such condition is related to service.  

In February 2014, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported that the onset of his tinnitus was in 1989, and that the circumstances of the onset were "gunfire and noise exposure in service."  Although the Veteran was not serving on active duty in 1989, the Board accepts  that he intended to report a date that occurred during his active duty given the stated underlying cause.  After reviewing the relevant evidence of record, including the Veteran's assertions, and administering a clinical evaluation, the examiner provided a diagnosis of tinnitus.  With regard to etiology, the examiner opined that it was   "at least as likely as not" that the Veteran's tinnitus was caused by or a result of military noise exposure.  In support of this opinion, the examiner stated that the Veteran was exposed to excessive noise (acoustic trauma) during service, which is known to cause tinnitus. 

Upon review of the record and after resolving all doubt in the Veteran's favor,     the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted for tinnitus.

ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that additional development is necessary prior to appellate consideration of the issues remaining on appeal.  

The Board notes the Veteran was discharged from service with an uncharacterized discharge.  While some service personnel records relevant to a PTSD claim have been received, it does not appear that the Veteran's entire service personnel file has been requested or obtained.  Such should be requested on remand.

With respect to the claim for service connection for hypertension, the Board notes there is a favorable medical opinion from Dr. Skaggs indicating the condition arose in service.  However, that physician's rationale is insufficient, as it does not address the specific blood pressure readings in service he finds supported a diagnosis of hypertension, nor the fact that blood pressure was normal on July 9 and 10, 1991, September 24 1991, on the December 1991 VA examination, and a 1995 VA examination.   

In this regard, the Veteran's December 1989 enlistment examination showed a blood pressure reading of 122/86.  July 1, 1991 treatment reports during which he was being treated for hyperventilation demonstrate that the Veteran's blood pressure was 141/81, 138/82, and 106/74.  A separate measure taken on July 1, 1991, shows that the Veteran's blood pressure was 140/80.  On July 2, 1991, the Veteran's blood pressure was 104/74, 138/81, 140/81; on July 9, 1991, it was 134/66; on July 10, 1991, it was 106/60; and on September 24, 1991, it was 121/69. On the December 1991 VA examination, the Veteran's blood pressure was 115/80.  During a February 1995 VA examination, his blood pressure was 130/70.

The Board notes that, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  

Accordingly, the Board finds that a VA examination and opinion is warranted concerning the claim for service connection for hypertension.

With respect to the claim for service connection for a psychiatric disability claimed as depression and high anxiety, the Board notes that a favorable opinion has been provided by psychologist Dr. Henderson-Gallagan.  Dr. Henderson-Gallagan opined that the Veteran suffers from "unspecified depressive disorder" that more likely than not began in military service and continued uninterrupted to the present.  However, she noted that the Veteran denied a personal mental health history prior  to the military, but did not address the medical history report in December 1989 wherein the Veteran reported being in family counseling from age 13 to 18.  Additionally, at the time the Veteran filed his original claim in 1991, he made no mention of any psychiatric symptoms, and none were noted or suggested on the December 1991 VA general medical examination.  The first post-service indication in the record of psychiatric symptoms was in April 2006 where he had a positive depression screen.  In a July 7, 2006 VA treatment record the Veteran reported concentration below normal and interest in activities impaired since childhood.  In February 2008, it was noted he had off and on nightmares and flashbacks about his previous childhood abuse.   

Accordingly, the Board finds that a VA examination and opinion is warranted concerning the claim for service connection for a psychiatric disability other than PTSD. 

Pursuant to his claim for service connection for bilateral hearing loss, the Veteran was provided a VA examination in February 2014.  Ultimately, the examiner provided a diagnosis of bilateral hearing loss disability.  With respect to the etiological relationship between the Veteran's bilateral hearing loss and his active duty, the examiner opined that it was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  However, the examiner's rationale for this opinion is as follows:

There was no discharge examination notice in the claims file.  [Service treatment records] are negative for complaints of hearing loss.  There remains a 20 [plus] year gap from service to current.  A nexus cannot be established at this time.

Thus, the examiner provided a positive etiological opinion with a contradicting rationale.  Consequently, the Board finds that the February 2014 VA examination is inadequate for purposes of adjudicating the Veteran's claim.  The evidence of record is otherwise insufficient to assess the etiological relationship between the Veteran's bilateral hearing loss and his active duty.  Accordingly, the Board finds that a remand is required in order to obtain an addendum opinion.  

Concerning the claim for headaches, the Veteran was not provided a VA examination pursuant to this claim because the RO found that the Veteran's service treatment records did not show complaints of, treatment for, or a diagnosis of this condition.  However, according to a July 9, 1991 service treatment record, the Veteran complained of dizziness.  Specifically, the Veteran reported that he was sitting in class and became dizzy.  The Veteran is reported as saying, "no headache now."  This suggests that the Veteran may have experienced a headache, but that it had resolved.  No diagnosis of headaches was provided.  Post service, a December 2007 VA treatment report noted the Veteran complained of headache since being hit in the  head in a robbery attempt.  

In light of the above, the Board finds that a VA examination and opinion are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for service connection for bunions, the Board finds that an addendum opinion is also necessary.

Regarding headaches, irritable bowel syndrome, acid reflux, and sleep apnea, the Veteran contends these conditions may be secondary to hypertension, psychiatric disability, and/or psychiatric and pain medications.  Accordingly, these issues are intertwined with the claims being remanded.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete service personnel file through official sources.  If the records cannot be obtained the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed disabilities, to include treatment from Broadlawns and the counselor he saw prior to service.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Determine whether the Veteran received VA treatment prior to April 2006.  If so, request all treatment records dated prior to April 2006.  If the Veteran was not treated at a VA facility prior to April 2006 or no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.  

4.  After the above has been completed to the extent possible, send the claims file to a VA audiologist for review.  If a new examination is deemed necessary to respond to the question presented, such should be accomplished.  

After a review of the claim file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss arose in service or is etiologically related to his active duty service, to     include noise associated with small arms fire.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

5.  Send the claims file to a VA podiatrist for review to obtain an addendum opinion concerning the claim for service connection for bunions.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hallux valgus is the same as or a maturation of the bunions diagnosed in service.  In rendering the opinion, the examiner should address the general course of bunions, to include whether they completely resolve without residuals.  A rationale for all opinions expressed should be provided. 

6.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as   to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during service or is otherwise related to service.  In rendering this opinion, the examiner should specifically address the systolic blood pressure readings of 140 and 141 noted on July 1 and 2, 1991 service treatment records.   The examiner should also specifically address Dr. Skaggs' November 2015 opinion suggesting hypertension arose in service.  A rationale for all opinions expressed should be provided.
 
7.  Schedule the Veteran for a VA headache examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as   to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headache disorder arose during service or is otherwise related to service.  In rendering this opinion, the examiner should address the July 9, 1991 service treatment record noting dizziness while sitting in class and suggesting that he had experienced a headache.  A rationale for all opinions expressed should be provided.

8.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests, including psychological testing, should be conducted and  the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for all psychiatric disabilities found.  

a. For any diagnosed psychiatric disorder other than a personality disorder, the examiner should provide an opinion as to whether the condition clearly existed prior to the Veteran's active service.  In rendering this opinion, the examiner should address the Veteran's reports of family counseling from ages 13-18 and his report to a VA treatment provider in July 7, 2006 that his concentration was below normal and interest in activities impaired since childhood.    

b. If the examiner finds the psychiatric disability        clearly existed prior to service, the examiner should provide an opinion as to whether the condition was permanently worsened (versus a temporary exacerbation of symptoms) during active service.  If so, the examiner should provide an opinion on whether  the worsening was clearly the result of the natural progression of the preexisting disorder (versus being the result of events in service).  

c. If the examiner concludes a preexisting psychiatric disorder was permanently worsened beyond normal progression (aggravated) during service, the examiner should indicate whether a current psychiatric disability is at least as likely as not (50 percent probability or greater) related to that in-service aggravation.

d. For any psychiatric disability that did not clearly    exist prior to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition arose in service or is related to any event in service.  

e. A rationale for all opinions expressed should be provided. 

9.  After completing the above actions, and any other development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had  an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


